DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/06/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ouderkirk et al (U.S. PGPub No. 2017/0068104) in view of Lee (U.S. PGPub No. 2006/0159958).
Regarding claim 1, Ouderkirk teaches an optical device (Fig 2, 200), comprising: a first quarter wave plate (the second quarter wave plate; para 0074 lines 8-12); a half mirror (217); a second quarter wave plate (225), wherein the half mirror is disposed between the first and second quarter wave plates (Fig 2); and a curved nanowire grid polarizer (227; para 0051-0052), wherein the second quarter wave (225) plate is disposed between the half mirror (217) and the curved nanowire grid polarizer (227), the curved nanowire grid polarizer comprising: a curved substrate (Fig 13, 1370; para 0125), substantially periodic array of substantially parallel, 
However, Ouderkirk fails to teach the nanogrid polarizer comprising a non-regular, substantially periodic array of substantially parallel, elongated nanoridges having a wave-ordered structure and an array of metal nanowires disposed on the array of nanoridges.
Lee teaches the nanogrid polarizer (Fig 4, 300; para 0046) comprising a non-regular, substantially periodic array of substantially parallel, elongated nanoridges having a wave-ordered structure (302; para 0010-0011) and an array of metal nanowires (303; para 0046-0048) disposed on the array of nanoridges.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nanogrid polarizer of Ouderkirk with elongated nanoridges having a wave-ordered structure with metal nanowires disposed on the array of nanoridges as taught by Lee to provide good polarization efficiency in an overall wavelength band of visible light (see Lee para 0046). 
Regarding claim 2, Ouderkirk and Lee teaches all of the elements of the claimed invention as stated above. 
Ouderkirk further teaches an image source (Fig 2, 230), wherein the first quarter wave plate (the second quarter wave plate; para 0074 lines 8-12) is disposed between the image source and the half mirror (217).
Regarding claim 3, Ouderkirk and Lee teaches all of the elements of the claimed invention as stated above. 
Ouderkirk further teaches a polarizer disposed between the image source and the first quarter wave plate (para 0059). 
Regarding claim 4, Ouderkirk and Lee teaches all of the elements of the claimed invention as stated above. 

Regarding claim 7, Ouderkirk and Lee teaches all of the elements of the claimed invention as stated above. 
Lee further teaches wherein the curved substrate and the substantially periodic array of substantially parallel, elongated nanoridges disposed on the curved substrate are made of optically transparent polymeric material (para 0046).
Regarding claim 8, Ouderkirk and Lee teaches all of the elements of the claimed invention as stated above. 
Ouderkirk further teaches wherein the optical device is a virtual reality device (para 0146 lines 1-3).
Regarding claim 9, Ouderkirk and Lee teaches all of the elements of the claimed invention as stated above. 
Ouderkirk further teaches wherein the half mirror is curved (Fig 2, 217).
Regarding claim 10, Ouderkirk and Lee teaches all of the elements of the claimed invention as stated above. 
Ouderkirk further teaches herein the curved nanowire grid polarizer is convex relative to a viewer using the optical device (para 00114). 
Regarding claim 11, Ouderkirk and Lee teaches all of the elements of the claimed invention as stated above. 
Ouderkirk further teaches wherein the curved nanowire grid polarizer is concave relative to a viewer using the optical device (Fig 2; para 0114). 
Regarding claim 12, Ouderkirk and Lee teaches all of the elements of the claimed invention as stated above. 
Ouderkirk further teaches wherein the half mirror and the second quarter wave plate are disposed together on a lens (Fig 2, 212).
s 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ouderkirk et al (U.S. PGPub No. 2017/0068104) in view of Lee (U.S. PGPub No. 2006/0159958) as applied to claim 1 above, and further in view of Smirnov et al (U.S. PGPub No. 2006/0273067).
Regarding claim 5, Ouderkirk and Lee teaches all of the elements of the claimed invention as stated above.
However, the combination of Ouderkirk in view of Lee fails to teach wherein the nanoridges are formed by pattern transfer from a curved hard nanomask comprising a substantially periodic array of substantially parallel elongated elements having a wavelike cross-section and oriented along the first direction wherein, at least some of the elements of the nanomask have the following structure in cross-section: an inner region of first material, a first outer region of a second material covering a first portion of the inner region, wherein the second material is formed by modifying the first material using an ion flow, wherein the substantially parallel, elongated elements having the wavelike cross-section are formed in a curved layer of the first material deposited on the curved substrate, wherein the first direction is along lines of intersections of a surface of the curved layer with a set of parallel planes and wherein a plane of incidence of the ion flow is substantially perpendicular to the first direction. 
Smirnov teaches wherein the nanoridges are formed by pattern transfer from a curved hard nanomask comprising a substantially periodic array of substantially parallel elongated elements having a wavelike cross-section and oriented along the first direction wherein, at least some of the elements of the nanomask have the following structure in cross-section: an inner region of first material, a first outer region of a second material covering a first portion of the inner region, wherein the second material is formed by modifying the first material using an ion flow, wherein the substantially parallel, elongated elements having the wavelike cross-section are formed in a curved layer of the first material deposited on the curved substrate, wherein the first direction is along lines of intersections of a surface of the curved layer with a set of parallel 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the nanoridges of Ouderkirk by pattern transfer from a curved hard nanomask as taught by Smirnov to efficiently form structures of nanowires with smaller feature size which has higher performance during manufacturing (see para 0003 and 0007). 
Regarding claim 6, Ouderkirk, Lee and Smirnov teaches all of the elements of the claimed invention as stated above.
Smirnov further teaches wherein the pattern transfer comprises transferring a pattern of the elongated elements on the nanomask to a surface of a curved mold and using the curved mold to form the array of nanoridges of the curved nanowire grid polarizer (para 0008).

Claims 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Smirnov et al (U.S. PGPub No. 2006/0273067) in view of Ouderkirk et al (U.S. PGPub No. 2017/0068104) and Lee (U.S. PGPub No. 2006/0159958). 
Regarding claim 13, Smirnov teaches a method of making a nanowire grid polarizer (Fig 3), the method comprising: depositing a first material to form a curved surface layer on top of a surface of a curved substrate (para 0023-0024); irradiating the surface of the curved surface layer with a flow of ions until a curved hard nanomask is formed (Fig 3; para 0029), the nanomask comprising a substantially periodic array of substantially parallel elongated elements having a wavelike cross-section, at least some of the elements having the following structure in cross-section: an inner region of first material (para 0030), a first outer region of a second material covering a first portion of the inner region, and a second outer region of the second material covering a second portion of the inner region and connecting with the first outer region at a wave crest, wherein the first outer region is substantially thicker than the second outer 
However, Smirnov fails to teach a method of a curved nanowire grid polarizer for an optical device.
Ouderkirk teaches a method of a curved nanowire grid polarizer for an optical device (Fig 13; para 0125). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nanowire grid polarizer with a curved nanowire grid polarizer for an optical device as taught by Ouderkirk to include a higher contrast ratio and reduced off-axis color when used in a display system (see para 0124).
The combination of Smirnov in view of Ouderkirk fails to teach a method wherein an optically transparent substrate to form a non-regular, substantially periodic array of substantially parallel, elongated nanoridges; and disposing a metal layer on the nanoridges to form an array of metal nanowires of a curved nanowire grid polarizer. 
Lee teaches a method wherein an optically transparent substrate to form a non-regular, substantially periodic array of substantially parallel, elongated nanoridges; and disposing a metal layer on the nanoridges to form an array of metal nanowires of a curved nanowire grid polarizer (Figs 4 and 5; para 0046-0051). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nanogrid polarizer of Smirnov with elongated nanoridges with metal nanowires disposed on the array of nanoridges as taught by Lee to 
Regarding claim 14, Smirnov, Ouderkirk and Lee teaches all of the elements of the claimed invention as stated above.
Smirnov further teaches wherein transferring a pattern comprises transferring the pattern of the elongated elements on the nanomask to a surface of a curved mold and using the curved mold to form the array of nanoridges of the curved nanowire grid polarizer; and imprinting an optically transparent polymeric material using the curved mold to form the non-regular, substantially periodic array of substantially parallel, elongated nanoridges (para 0008 and 0046).
Regarding claim 15, Smirnov, Ouderkirk and Lee teaches all of the elements of the claimed invention as stated above.
Smirnov further teaches wherein the first material is silicon, amorphous silicon, silicon containing 5-15 at % of gold, silicon oxide, gallium arsenide, epitaxial gallium arsenide, gallium aluminum arsenide, epitaxial gallium aluminum arsenide, germanium, or silicon-germanium (para 0030-0031). 
Regarding claim 16, Smirnov, Ouderkirk and Lee teaches all of the elements of the claimed invention as stated above.
Smirnov further teaches wherein a thickness of the first outer region is at least 2 nm (para 0030).
Regarding claim 17, Smirnov, Ouderkirk and Lee teaches all of the elements of the claimed invention as stated above.
Smirnov further teaches wherein the elongated elements of the nanomask further comprise a second outer region of the second material covering a second portion of the inner region connected to the first outer region at a wave crest, wherein the first outer region is substantially thicker than the second outer region (para 0008).

Smirnov further teaches wherein a thickness of the second outer region is no more than 1.5 nm (para 0030).
Regarding claim 19, Smirnov, Ouderkirk and Lee teaches all of the elements of the claimed invention as stated above.
Smirnov further teaches wherein the second material is silicon nitride, silicon nitride containing 5-15 at % of gold, silicon-germanium nitride, silicon oxide, silicon oxynitride, gallium nitride, gallium oxide, aluminum nitride, aluminum oxide, gallium aluminum nitride, or gallium aluminum oxide (para 0030-0031).
Regarding claim 20, Smirnov, Ouderkirk and Lee teaches all of the elements of the claimed invention as stated above.
Smirnov further teaches wherein the ion flow is N.sub.2.sup.+, N.sup.+, NO.sup.+, NH.sub.m.sup.+, O.sub.2.sup.+, or a mixture of Ar.sup.+ and N.sub.2.sup.+ (para 0029).
Regarding claim 21, Smirnov, Ouderkirk and Lee teaches all of the elements of the claimed invention as stated above.
Smirnov further teaches wherein a curved mold of the first material is used as the curved layer of the first material deposited on the curved substrate (para 0008).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249. The examiner can normally be reached Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        3/10/2022